DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 9 are allowed since there is no prior teaches a overcurrent protective circuit comprising: 
a power supply circuit, configured to supply a voltage to the display panel; 
a logic algorithm circuit, configured to calculate a threshold current of overcurrent protection of the display panel corresponding to the driving frequency according to different driving frequencies and feedback the calculated threshold current to the overcurrent protective circuit; and 
an overcurrent protective circuit, configured to adjust a protective component in the overcurrent protective circuit according to the amount of the threshold current, thereby protecting the overcurrent of the display panel.

Claims 2-8, 10-14 are allowed since they depend on the allowed claims 1 and 9.

Claim 17 is allowed since there is no prior teaches a method of protecting an overcurrent protective circuit, comprising: 
obtaining a driving frequency: 
calculating a threshold current at the driving frequency with a logic algorithm circuit according to the driving frequency; 
adjusting a feedback voltage applied on a feedback voltage pin or a resistor in an overcurrent protective circuit based on the amount of the threshold current to adjust a feedback voltage applied on the overcurrent protective circuit; 
comparing the feedback voltage with the reference voltage, and 
controlling a switching transistor to be turned on and off according to a comparative result.

Claims 18-20 are allowed since they depend on the allowed claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871